Citation Nr: 1812596	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-20 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD).

4. Entitlement to service connection for intestinal disorder, to include gastroenteritis. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Navy from July 1974 to April 1978. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held before the Board in October 2013. A transcript of the hearing has been associated with the Veteran's claims file.

The Board previously remanded this claim in January 2015, March 2016, and February 2017 for further development.

As discussed in the prior Board decisions, the appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regrettably, the Board finds that additional development is required before the claims on appeal are decided. Upon review, the VA addendum opinions do not comply with the Board's February 2017 remand directives. Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action. Stegall v. West, 11 Vet. App. 268 (1998).

In regard to the claims for sleep apnea, GERD, and gastroenteritis, the February 2017 Board remand instructed the examiner MUST discuss the Veteran's lay statements regarding in-service symptoms and should presume the Veteran's symptoms are credible, absent evidence to the contrary. 

In regard to the claim for service connection for an acquired psychiatric disorder, specifically depression, the examiner did not use the clear and unmistakable standard when determining whether the Veteran's depression pre-existed service, and if it did, whether the pre-existing depression clearly and unmistakably was not aggravated by service. See Wagner v. Principi, 370 F.3d 1089, 1092 (Fed. Cir. 2004).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from a qualified mental health professional, to exclude the examiner who provided the April 2016 VA examination, July 2016 addendum opinion, and November 2017 addendum opinion, to determine the nature and etiology of the Veteran's depression. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

(a) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's depression pre-existed service? 

(b) If depression clearly and unmistakably pre-existed service, is it clear and unmistakable (obvious, manifest, and undebatable) that the condition was NOT aggravated (i.e., not permanently worsened beyond the natural progression) during service?  

(c) If depression did not clearly and unmistakably pre-exist service, is it at least as likely as not (50 percent or better probability) that the Veteran's depression had its onset in service or is otherwise etiologically related to his service?

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Obtain an addendum opinion from a qualified medical professional, to exclude the examiner who provided the April 2016 VA examination, July 2016 addendum opinion, and November 2017 addendum opinion, to determine the nature and etiology of the Veteran's sleep apnea. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's sleep apnea had its onset in service or is otherwise etiologically related to his service?

The examiner must provide a detailed rationale for any opinion expressed. The examiner's rationale must include discussion of the Veteran's lay statements regarding in-service symptoms, to include October 2013 hearing testimony and April 2016 VA examination. 

Of note, the Veteran is competent to report observable symptomatology and the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).

If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Obtain an addendum opinion from a qualified medical professional, to exclude the examiner who provided the April 2016 VA examination, July 2016 addendum opinion, and November 2017 addendum opinion, to determine the nature and etiology of the Veteran's GERD. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's GERD had its onset in service or is otherwise etiologically related to his service?

The examiner must provide a detailed rationale for any opinion expressed. The examiner's rationale must include discussion of the Veteran's lay statements regarding in-service symptoms, to include October 2013 hearing testimony and April 2016 VA examination. 

Of note, the Veteran is competent to report observable symptomatology and the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).

If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Obtain an addendum opinion from a qualified medical professional, to exclude the examiner who provided the April 2016 VA examination, July 2016 addendum opinion, and November 2017 addendum opinion, to determine the nature and etiology of the Veteran's intestinal disorder, to include gastroenteritis and diverticulitis. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's intestinal disorder had its onset in service or is otherwise etiologically related to his service?

The examiner must provide a detailed rationale for any opinion expressed. The examiner's rationale must include discussion of the Veteran's lay statements regarding in-service symptoms, to include October 2013 hearing testimony and April 2016 VA examination. 

Of note, the Veteran is competent to report observable symptomatology and the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).

If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Upon completion of the above, the AOJ should review the examiners' reports to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999). Take any necessary corrective action. 
38 C.F.R. § 4.2 (2017).

6. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond.













The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




